Case 1:18-cv-00569-MAC-KFG Document 24 Filed 05/11/20 Page 1 of 1 PageID #: 418




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 EMILY WICKLER,                                  §
                                                 §
                 Plaintiff,                      §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:18-CV-569
                                                 §
 AMERICAN STRATEGIC                              §
 INSURANCE,                                      §
                                                 §
                 Defendant.                      §

                                   MEMORANDUM ORDER

          The court referred this matter to United States Magistrate Judge Keith F. Giblin for

 consideration and recommended disposition of case-dispositive motions. On April 23, 2020,

 Judge Giblin issued a report and recommendation on the defendant’s motion for summary

 judgment. He recommended that the Court grant the motion.

          No party has objected to the magistrate judge’s recommendation. After review, the Court

 finds that Judge Giblin’s findings and recommendations should be accepted. The Court ORDERS

 that the report and recommendation (#23) is ADOPTED. The Court further ORDERS that the

 defendant’s motion for summary judgment (#13) is GRANTED. Summary judgment is entered

 in favor of the defendant, American Strategic Insurance. The plaintiff’s claims are accordingly

 dismissed in their entirety, with prejudice. The Court will enter final judgment separately.


           SIGNED at Beaumont, Texas, this 11th day of May, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
